Citation Nr: 0713194	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  02-19 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for 
instability of the right knee, currently rated as 30 percent 
disabling.  

2.  Entitlement to an increased initial rating for 
degenerative joint disease (DJD) of the right knee, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1980 to March 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In the course of this appeal, the 
veteran relocated to Georgia, at which time his file was 
transferred to the RO in Atlanta, Georgia.  

In an October 2004 rating decision, the veteran was awarded a 
separate rating for instability of the right knee.  See 
VAOPGCPREC 23-97 (July 1, 1997).  He is currently rated at 40 
percent.  That issue has now been incorporated into the 
veteran's pending appeal.  


FINDINGS OF FACT

1.  The veteran is already in receipt of the maximum rating 
for severe right knee subluxation and lateral instability. 

2.  Although functional loss is present, the medical evidence 
of record does not demonstrate right knee limitation of 
flexion to 15 degrees, or any compensable limitation of 
extension.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 30 percent for right knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, Diagnostic Code 5257 (2006).  

2.  The criteria for an initial disability rating of 20 
percent, but no greater, for right knee DJD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 

Consistent with the facts found, if there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Joints that are actually painful, unstable, or 
malaligned, due to healed injury, should be entitled to at 
least the minimum compensable rating for the joint.  Special 
note should be taken of objective indications of pain on 
pressure or manipulation, muscle spasm, crepitation, and 
active and passive range of motion of both the damaged joint 
and the opposite undamaged joint.  38 C.F.R. § 4.59.

The veteran's right knee traumatic DJD with limitation of 
motion is currently evaluated as 10 percent disabling under 
Diagnostic Code 5010-5260, arthritis due to trauma and 
limitation of leg flexion.  38 C.F.R. § 4.71a.  This rating 
is effective from March 5, 2001, the day after discharge from 
service.  VA and private medical evidence of record both 
confirmed right knee arthritis (DJD), related to his service-
connected injury.  

In addition, the veteran has received a separate initial 
rating of 30 percent for right knee instability under 
Diagnostic Code 5257, recurrent subluxation and lateral 
instability of the knee.  38 C.F.R. § 4.71a.  This issue is 
also on appeal, and the 30 percent rating is effective from 
March 5, 2001, the day after discharge from service.   

The Board emphasizes that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5010 and 5257, provided that a separate 
rating is based upon additional disability.  VAOPGCPREC 23-
97; See Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran is 
entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology 
of one manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  

Historically, the veteran suffered a meniscal tear in service 
during a softball game in 1988.  He underwent four in-service 
surgeries to correct his right knee symptoms, and one post-
service surgery in May 2004.  A Medical Evaluation Board 
(MEB) found that the veteran was permanently disabled due to 
his right knee disability.  He subsequently retired from the 
military due to his right knee disability in March 2001.  

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of this joint, a 
maximum 30 percent rating will be assigned with evidence of 
severe recurrent subluxation or lateral instability.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. 
§§ 4.40 and 4.45 (2006), pain is inapplicable to ratings 
under Diagnostic Code 5257 because it is not predicated on 
loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).   
 
As noted above, 30 percent is the maximum rating available 
under Diagnostic Code 5257.  As such, the veteran may only 
receive a higher rating under a different Diagnostic Code or 
on an extra-schedular basis.  However, there is no evidence 
of ankylosis of the knee (Diagnostic Code 5256), or 
impairment of the tibia and fibula (Diagnostic Code 5262).  
Therefore, these Diagnostic Codes will not be applied.  Thus, 
the veteran's right knee instability will continue to be 
rated as 30 percent disabling under Diagnostic Code 5257.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).

The Board now turns to the veteran's 10 percent rating for 
right knee DJD under Diagnostic Code 5010-5260, 38 C.F.R. § 
4.71a.  In this regard, traumatic arthritis is rated 
analogous to degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  VAOPGCPREC 9-
98.  
  
The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Normal range of 
motion of the knee is to zero degrees extension and to 140 
degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5260, a 10 percent rating will be assigned 
for limitation of flexion of the leg to 45 degrees; a 20 
percent rating will be assigned for limitation of flexion of 
the leg to 30 degrees; and a 30 percent rating will be 
assigned for limitation of flexion of the leg to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The Board has reviewed the following records: VA examinations 
dated December 2000, March 2004, and July 2006; a VA 
orthopedic surgical consult dated October 2001; and private 
medical records from "L.M.," M.D., dated 2003 to 2004.  At 
no time has the veteran exhibited range of motion with 
flexion limited to 30 degrees, or extension limited to 10 
degrees.  See December 2000 VA examination (0 degrees of 
extension to 130 degrees flexion), October 2001 VA orthopedic 
surgical consult (0 degrees of extension to 110 flexion), 
March 2004 VA examination (0 degrees extension to 110 degrees 
flexion),  Dr. M.'s treatment records (5 degrees of extension 
at worst to 110 degrees of flexion at worst); and July 2006 
VA examination (0 degrees extension to 128 degrees flexion).  

Nonetheless, all the physicians of record have noted 
significant evidence of functional loss.  In particular, the 
July 2006 VA examiner indicated that the veteran experiences 
pain upon repetition throughout his full range of flexion.  
He also experiences significant flare-ups when he has to 
stand for extended periods of time for his employment as a 
teacher, as well as difficulty sitting or lying down.  The 
veteran was also observed to grimace upon motion of the right 
knee with crepitation.  He can no longer engage in yard work 
or sports.  He walks with a limp.  Weakness, fatigue, 
instability, significant right quadriceps muscle atrophy, 
lack of endurance, stiffness, and swelling were all 
documented as constituting functional loss.  

Based on the above, including significant functional loss 
throughout repetitive motion testing, the Board finds that 
the veteran is entitled to a higher 20 percent rating under 
Diagnostic Code 5260.  This finding is based on the veteran's 
problems with his knee, as cited above, without consideration 
of the knee instability, which receives a separate 30 percent 
evaluation.  Simply stated, it appears that the veteran's 
pain would cause some limitation of motion.

However, absent a further reduction in range of motion or 
other functional loss, he is not entitled to a higher 30 
percent rating under Diagnostic Code 5260.  Without 
consideration of the functional loss present, the higher 
evaluation of 20 percent for DJD with limitation of motion 
under Diagnostic Code 5260 could not be justified under 38 
C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca.  In addition, a 
separate rating for limitation of extension is not for 
application because the evidence does not show any 
compensable limitation of extension under Diagnostic Code 
5261.  See VAOPGCPREC 9-2004.     

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for right knee instability under Diagnostic Code 
5257.  38 C.F.R. § 4.3.  However, with regard to functional 
loss, the evidence supports a separate higher 20 percent 
rating, but no greater, for right knee DJD with limitation of 
motion under Diagnostic Code 5260. Id. 

The veteran's representative has indicated that the veteran 
should be entitled to an extra-schedular rating for the right 
knee disabilities on appeal.  See January 2007 VA Form 646.  
However, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  That is, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated for his disabilities by the regular rating 
schedule.  VAOPGCPREC 6-96.  See 38 C.F.R.  § 4.1 (disability 
ratings are based on the average impairment of earning 
capacity).  In this respect, the veteran still is able to 
retain employment as a teacher, and post-service has only 
been hospitalized once for right knee replacement surgery in 
May 2004, according to Dr. M.'s private records.  It is 
important for the veteran to understand that the current 
evaluations imply significant industrial impairment 
associated with the knee disorder.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated March 2004 and 
September 2005.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claims.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO did not provide the veteran 
with VCAA notice prior to the April 2001 adverse 
determination on appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, the Federal Circuit 
recently held, as a matter of law, that the provision of 
adequate VCAA notice prior to a "readjudication decision" 
such as a supplemental statement of the case (SSOC) "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to the initial adjudication.  See 
Mayfield  v. Nicholson, 20 Vet. App. 537 (2006) [hereinafter 
Mayfield III] (citing Mayfield v. Nicholson, 444 F.3d at 
1328, 1333-34).  In this respect, the veteran received 
adequate VCAA notice prior to the last October 2006 SSOC, 
such that there is no prejudice to the veteran.           

In addition, VA's Office of General Counsel (GC) has held 
that, if, in response to notice of a decision on a claim for 
which VA has already provided notice pursuant to 38 U.S.C.A. 
§ 5103(a), VA receives a notice of disagreement that raises a 
new, "downstream" issue, i.e., an increased rating, after an 
initial award of service connection, VA is not required to 
provide 38 U.S.C.A. § 5103(a) notice with respect to that new 
issue.  VAOPGCPREC 8-2003.  In this case, review of the 
claims folder fails to reveal any 38 U.S.C.A. § 5103(a) 
notice to the veteran on the underlying service connection 
for right knee claim granted in the April 2001 rating 
decision on appeal.  Therefore, pursuant to the GC opinion, 
discussed above, VA is not exempted from providing the 
veteran with 38 U.S.C.A. § 5103(a) notice on the "downstream" 
issue of entitlement to an increased initial rating.  In this 
regard, the case was remanded for the RO to provide 
downstream notice in December 2003.  The RO complied by 
providing the veteran with adequate VCAA notice in the 
subsequent VCAA letters as to the downstream issue of an 
increased initial rating.  

Finally, In July and August of 2006, the RO provided the 
veteran with the notice required in the recent case of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA treatment records, and relevant VA medical examinations.  
The veteran has submitted private medical evidence, but has 
not authorized the release of any additional private medical 
records.  Neither the veteran nor his representative has 
stated that any additional evidence remains outstanding.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
December 2003 and September 2005 remands.

The Board is therefore satisfied that the RO has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.   

ORDER

A higher initial disability rating of 20 percent for right 
knee DJD is granted.

A higher initial disability rating for instability of the 
right knee, currently rated as 30 percent disabling, is 
denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


